Citation Nr: 0905698	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  03-18 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to May 1959.  
He has unverified service from July 1951 to July 1953.  He 
also served in the Reserves from 1959 to 1963.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board remanded the case in May 2004 and again in December 
2007 for further evidentiary development.  The case has been 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  A back disability was not present until more than one 
year after the Veteran's discharge from service, and is not 
etiologically related to service.

2.  A right knee disability was not present until more than 
one year after the Veteran's discharge from service, and is 
not etiologically related to service.

3.  A left knee disability was not present until more than 
one year after the Veteran's discharge from service, and is 
not etiologically related to service.

4.  Pes planus was not present in service and is not 
etiologically related to service.







CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
active duty and the incurrence or aggravation of arthritis of 
the back during active duty may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

2.  A right knee disability was not incurred in or aggravated 
by active duty and the incurrence or aggravation of arthritis 
of the right knee during active duty may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  A left knee disability was not incurred in or aggravated 
by active duty and the incurrence or aggravation of arthritis 
of the left knee during active duty may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  Bilateral pes planus was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for back and 
bilateral knee disabilities, as well as for bilateral pes 
planus.  The Board will initially discuss certain preliminary 
matters, and will then address the pertinent law and 
regulations and their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran's claims were initially 
adjudicated in April 2003.  The originating agency provided 
the Veteran with the notice required under the VCAA, by 
letters mailed in May 2002, May 2004 and April 2008.  
Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the Veteran's claims in 
April 2008.  See Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  
There is no indication or reason to believe that the ultimate 
decision of the originating agency on the merits of any of 
the claims would have been different had VCAA notice been 
provided before the initial adjudication of the claim.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and pertinent VA medical records 
have been obtained.  Private treatment records identified by 
the Veteran were sought but most proved unavailable.  As for 
service treatment records, these have not been obtained and 
are presumed to have been destroyed in a fire at the National 
Personnel Records Center (NPRC).  The Board but finds that 
the RO and the Appeals Management Center (AMC) have 
undertaken all indicated development to obtain available 
service records.  The record shows that the RO/AMC made 
multiple requests to the National Personnel Records Center 
(NPRC) for those records with negative results.  A search for 
Surgeon General records also yielded negative results.  The 
RO made a finding of unavailability in April 2003 following 
an exhaustive VCAA-compliant search, and it is clear that 
further efforts to obtain these records would be futile.  
Accordingly, the Board will proceed with appellate review, 
mindful that when a veteran's records have been lost or are 
otherwise unavailable, the Board has a heightened duty to 
explain its findings and conclusions and to carefully 
consider the benefit-of-the- doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran has not identified any remaining outstanding 
evidence, to include medical records, that could be obtained 
to substantiate any of the claims.  The Board is also unaware 
of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claims.




Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran urges that his back and knee disabilities, as 
well as his pes planus, are related to active duty service in 
Germany.  He explained that he endured extremely cold weather 
in Germany and fell and hurt his back while on maneuvers 
which involved crawling on the ground in snow and ice and 
also laying in the snow for hours.  The medic reportedly gave 
him aspirin for his discomfort and told him to live with it.  
He reported that although he learned to live with the 
discomfort, the discomfort has worsened with age.  Although 
the record is replete with reference to complaints and 
treatment of back and knee pain dating from approximately 
1998, there is no persuasive medical evidence supporting his 
theory that these were present in service, or showing that he 
manifested arthritis of the back or knees within one year 
after his discharge from service.  Moreover, the 2004 VA 
medical opinion based upon a review of the entire record is 
wholly against his theory as to a relationship between his 
current disabilities and service.  As the following 
discussion will illustrate, the preponderance of the evidence 
is against the claims, and they must be denied.  

Service treatment records are unavailable.  The Veteran 
contends he was treated conservatively, with aspirin, for 
back, knee and foot pain.

Post service records from West Penn Hospital dated from 1998 
to 2002 show treatment for unrelated medical conditions.  A 
whole body bone scan report dated in July 1998 for unrelated 
diagnostic purposes notes degenerative changes in the 
shoulders and knees.  VA treatment records dating from 
November 1999 to the present reflect diagnoses of arthritis.  
When he initially presented for treatment in November 1999, 
he complained of body soreness, primarily in the back and 
knees.  He reported that he had injured his back 
approximately four years earlier working as a garbage 
handler.  He stated that at that time he received treatment 
and therapy, and the diagnosis of arthritis in the back was 
established.  He complained of pain in the back and knees 
with overexertion.  The examiner noted the Veteran was 
somewhat vague in his medical history but it was elicited 
that he had a history of deep venous thrombosis and was on 
Coumadin.  The Veteran was obese with large lower 
extremities.  He was advised to take Tylenol as needed for 
his pain and to follow up with his private physician if this 
did not help.  

VA treatment records show findings of and treatment for pes 
planus from December 2000.  The Veteran reported that he had 
custom orthotics dispensed 30 years earlier.  His pes planus 
was considered occasionally symptomatic on examination.  

The Veteran was afforded a VA orthopedic examination in June 
2004.  X-rays at that time revealed severe degenerative joint 
disease of the first metatarsalphalangeal (MTP) joints of 
both feet, degenerative joint disease in both knees, and 
degenerative disc disease, L3-L4, L4-L5 and marked 
spondylosis of the lumbar spine.  The examiner reviewed the 
Veteran's claims folder, and noted his contentions and the 
lack of available service treatment records.  Following 
examination and review of the X-rays, the findings included 
osteophytes and spurring in the lumbar spine and well-
maintained disc space, arthritis of the knees and bilateral 
MTP joints.  The examiner concluded that he could not say 
these problems were related to active duty and he did not 
have probable cause to believe the problems were related to 
active duty.  Rather, he felt the problems were much more 
likely related to disc degeneration due to aging and obesity.  

Additional VA treatment records reflect continued findings of 
back and knee problems, as well as pes planus.

Thus, while the Veteran might have experienced back, knee and 
foot symptoms during service, there is no medical evidence of 
any of the claimed disabilities until many years following 
his discharge from service or medical evidence of a nexus 
between any of the claimed disabilities and service.  
Moreover, the Board has found the 2004 VA medical opinion to 
be highly probative evidence against the Veteran's claims, as 
it was based on a review of the Veteran's claims files and 
supported by sound rationale.  

In essence, the evidence of a nexus between the Veteran's 
current disorders and service is limited to the Veteran's own 
statements.  Medical evidence is generally required to 
establish a medical diagnosis or to address questions of 
medical causation; lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay- observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

It is true that lay statements, such as those by the Veteran 
may be competent to support claims for service connection by 
supporting the occurrence of lay- observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a); Jandreau; Buchanan, supra.  In the instant case, 
however, the evidence of record does not demonstrate that the 
Veteran, who is competent to comment on symptoms, has the 
requisite expertise to render a medical diagnosis or to 
comment on a question of medical causation or aggravation.  
While the contentions have been carefully and sympathetically 
considered, for the reasons discussed above, the Board must 
conclude that a preponderance of the evidence is against the 
claims.


ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for bilateral pes planus is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


